Moore, C. J.
The complainant filed her bill for 'divorce, claiming defendant was guilty of extreme cruelty. Defendant in his answer denied the allegations of the bill, hut asked no affirmative relief. The circuit judge dismissed the bill. The complainant has brought the case here by appeal.
The question involved is one of fact. The record is long, consisting of upwards of 150 printed pages. It would profit no one to set out the testimony in detail. A ■careful reading of the record satisfies us that complainant has very clearly shown such treatment from the defendant as constitutes extreme cruelty within the meaning of the statute, and a decree of divorce should have been granted to her in the court below.
It is difficult to determine from the record just what amount of property is possessed by defendant, though some testimony is given here upon that question; but, inasmuch as the solicitors say the complainant will be content with an award of $500 for permanent alimony and a reasonable allowance as solicitors’ fees, we will dispose of the property question now.
The decree of the court below is reversed. Five hundred dollars as permanent alimony is awarded complainant, which shall be in lieu of all dower in defendant’s real estate; complainant to have costs of both courts, including .a solicitors’ fee of $50 in this court, in addition to the $30 already allowed them in this court. The complainant is allowed to tax as part of her costs whatever sum she was obliged to pay for the transcript of testimony obtained by bier to enable her to take her appeal. A decree may be entered in accordance with this opinion.
The other-Justices concurred.